Reversing.
Appellant, David Z. Hibsman, a regularly ordained minister of a sect known as Jehovah's Witnesses, was convicted in the Hopkins Circuit Court of violating an ordinance of the City of Madisonville prohibiting peddling within the city without a license. From a judgment of conviction imposing a fine of $25 upon him, he appeals to test the legality of the ordinance under KRS 26.110. The same grounds are assigned for reversing the judgment here as were assigned in Seevers v. City of Somerset, 295 Ky. 595, 175 S.W.2d 18. *Page 602 
As the facts and the ordinance involved in this case are practically the same as the facts and the ordinance which were before us in the Seevers case, the opinion there is controlling here. For the reasons given in the Seevers opinion, the judgment in the instant case is reversed for proceedings consistent with that opinion.
The whole Court sitting.